DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Gould US 4,453,579.
	Regarding claim 1, Gould discloses a tool (Figs. 1-8, both embodiments) for actuating a valve, the tool comprising: a shaft 12 defining a longitudinal axis and configured to 
	Regarding claim 2, wherein the first track section extends distally from a first track section proximal end to a first track section distal end, wherein when the positive feature is proximate the first track section proximal end, the shaft is in a nominal position, and wherein when the positive feature is proximate the first track section distal end, the shaft is in an extended position (capable of moving entirely in first track section 38 thus when proximate the first track section proximal end, the shaft is in a nominal position in the body and when the positive feature is proximate the first track section distal end, the shaft is in an extended position out of the body).
	Regarding claim 19, a method for making a tool for actuating a valve is practiced by claim 1 rejection above.
	Regarding claim 20, a method for actuating a valve is practiced by claim 1 rejection above.
Claim(s) 1-3 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Desons FR 2,590,335.
	Regarding claim 1, Desons discloses a tool for actuating a valve (intended use), the tool comprising: a shaft 20 defining a longitudinal axis and configured to transfer force to the valve for actuating the valve (transfers force at end and valve does not have patentable weight as it is only intended use); a body 50 having a wall surrounding a portion of the shaft, wherein the wall defines a track 50-1 that is formed therein and that has a first track section substantially parallel to the longitudinal axis; and a positive feature 60 coupled to the shaft and disposed in the track, wherein the shaft is slidingly coupled to the body and when a force is applied to the shaft in a direction aligned with the longitudinal axis, the shaft moves relative to the body and the positive feature moves through the first track section that restricts the shaft from being rotated about the longitudinal axis.
	Regarding claim 2, wherein the first track section extends distally from a first track section proximal end to a first track section distal end, wherein when the positive feature is proximate the first track section proximal end, the shaft is in a nominal position, and wherein when the positive feature is proximate the first track section distal end, the shaft is in an extended position (Figs. 2a-2b).
	Regarding claim 3, the tool further comprises a biasing element having a first portion that engages the shaft and a second portion that engages the body, and wherein when 
	Regarding claim 19, a method for making a tool for actuating a valve is practiced by claim 1 rejection above.
	Regarding claim 20, a method for actuating a valve is practiced by claim 1 rejection above.

Claim(s) 1-2, 4-8, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Auwarter US 2,755,059.
	Regarding claim 1, Auwarter discloses a tool for actuating a valve 2, the tool comprising: a shaft 4 defining a longitudinal axis and configured to transfer force to the valve for actuating the valve 2; a body 7 having a wall surrounding a portion of the shaft, wherein the wall defines a track 9 that is formed therein and that has a first track section substantially parallel to the longitudinal axis (Fig. middle part of 9); and a positive feature 8 coupled to the shaft and disposed in the track, wherein the shaft is slidingly coupled to the body and when a force is applied to the shaft in a direction aligned with the longitudinal axis, the shaft moves relative to the body and the positive feature moves through the first track section that restricts the shaft from being rotated about the longitudinal axis.
	Regarding claim 2, wherein the first track section extends distally from a first track section proximal end to a first track section distal end, wherein when the positive feature is proximate the first track section proximal end, the shaft is in a nominal position, and wherein when the positive feature is proximate the first track section distal end, the shaft is in an extended position (Fig.).
	Regarding claim 4, wherein the track has a second track section extending transversely from the first track section distal end to a second track section lateral end (Fig.).
	Regarding claim 5, wherein when the positive feature is proximate the first track section distal end and a rotating force is applied to the shaft to rotate the valve, the positive feature moves through the second track section that restricts the shaft from being translated along the longitudinal axis while the shaft rotates relative to the body, and wherein when the positive feature is proximate the second track section lateral end, the shaft is in a rotated-extended position (Fig.).
	Regarding claim 6, wherein the shaft extends distally from a proximal shaft end portion to a distal shaft end portion, and wherein the distal shaft end portion of the shaft defines a feature for coupling with the valve for actuating the valve (Fig., the screw on 4 connected to 2).
	Regarding claim 7, a driver head that is configured to engage the valve, and wherein the feature is configured as a pocket that receives and holds the driver head for 
	Regarding claim 8, wherein the feature is a positive feature that is configured to directly couple with the valve for actuating the valve (Fig., see claim rejection 7 above).
	Regarding claim 19, a method for making a tool for actuating a valve is practiced by claim 1 rejection above.
	Regarding claim 20, a method for actuating a valve is practiced by claim 1 rejection above.
Claim(s) 1-2, 4-8, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Picker CA 933838.
	Regarding claim 1, Picker discloses a tool for actuating a valve (Fig. 1), the tool comprising: a shaft 39 defining a longitudinal axis and configured to transfer force to the valve for actuating the valve; a body 37 having a wall surrounding a portion of the shaft, wherein the wall defines a track 73 that is formed therein and that has a first track section substantially parallel to the longitudinal axis (Figs. 1-2); and a positive feature 75 coupled to the shaft and disposed in the track, wherein the shaft is slidingly coupled to the body and when a force is applied to the shaft in a direction aligned with the longitudinal axis, the shaft moves relative to the body and the positive feature moves through the first track section that restricts the shaft from being rotated about the longitudinal axis.
	Regarding claim 2, wherein the first track section extends distally from a first track section proximal end to a first track section distal end, wherein when the positive feature is proximate the first track section proximal end, the shaft is in a nominal position, and wherein when the positive feature is proximate the first track section distal end, the shaft is in an extended position (Figs 1-2.).
	Regarding claim 4, wherein the track has a second track section extending transversely from the first track section distal end to a second track section lateral end (Figs. 1-2).
	Regarding claim 5, wherein when the positive feature is proximate the first track section distal end and a rotating force is applied to the shaft to rotate the valve, the positive feature moves through the second track section that restricts the shaft from being translated along the longitudinal axis while the shaft rotates relative to the body, and wherein when the positive feature is proximate the second track section lateral end, the shaft is in a rotated-extended position (Figs 1-2.).
	Regarding claim 6, wherein the shaft extends distally from a proximal shaft end portion to a distal shaft end portion, and wherein the distal shaft end portion of the shaft defines a feature for coupling with the valve for actuating the valve (Figs. 1-2).
	Regarding claim 7, a driver head that is configured to engage the valve, and wherein the feature is configured as a pocket that receives and holds the driver head for actuating the valve (Figs. 1-2).
	Regarding claim 8, wherein the feature is a positive feature that is configured to directly couple with the valve for actuating the valve (Fig., see claim rejection 7 above).
	Regarding claim 19, a method for making a tool for actuating a valve is practiced by claim 1 rejection above.
	Regarding claim 20, a method for actuating a valve is practiced by claim 1 rejection above.

Allowable Subject Matter
Claims 9-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of the claims is a tool actuating a valve having the combination of the body extends distally from a proximal body end portion to a distal body end portion with the distal body end portion defines an annular perimeter edge that is configured to interface with an outer surface of the valve in combination with the rest of the device as cited in claims 6/5/4/2/1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921